1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                   EASTERN DISTRICT OF CALIFORNIA

7
8    DENNIS CURTIS HISLE,                              )   Case No. 1:17-cv-01400-LJO-SAB (PC)
                                                       )
9                     Plaintiff,                       )
                                                       )   ORDER GRANTING DEFENDANT
10            v.                                       )   CONANAN’S MODIFY THE SCHEDULING
                                                           ORDER
11                                                     )
     MARLYN CONANAN, et al.,
                                                       )   [ECF No. 100]
12                    Defendants.                      )
                                                       )
13                                                     )
14            Plaintiff Dennis Curtis Hisle is appearing pro se and in forma pauperis in this civil rights action
15   pursuant to 42 U.S.C. § 1983.
16            Currently before the Court is Defendant Conanan’s motion to modify the scheduling order,
17   filed January 17, 2020.
18            Good cause having been presented to the Court, it is HEREBY ORDERED that the deadline to
19   file an exhausted related motion for summary judgment is extended to March 2, 2020. All other
20   deadlines set forth in the Court’s November 1, 2019, scheduling order remain in full force and effect.
21
22   IT IS SO ORDERED.
23
     Dated:        January 21, 2020
24                                                         UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                           1
